Order of the Supreme Court, Nassau County, dated May 25, 1966, reversed, with $10 costs and disbursements and defendant’s motion remitted to Special Term for the purpose of conducting a hearing to determine whether defendant’s answer and the affidavit of defendant’s president, under date of February 9, 1966, submitted in opposition to plaintiff’s motion for summary judgment, bear the forged signature of defendant’s president. Subsequent to the granting of plaintiff’s motion for summary judgment, defendant moved to vacate the judgment entered thereon on the ground that its former attorney had served a verified answer and, in opposition to plaintiff’s motion, had submitted an affidavit of defendant’s president, both of which contained the latter’s forged signature. If the hearing held upon the remission herein establishes that ,the< signature of defendant’s president on the above affidavit was forged, the order and judgment entered upon plaintiff’s motion for summary judgment should be vacated and Special Term should consider the additional relief requested in defendant’s notice of motion (CPLR 5015). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.